PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ____________

                     No. 18-1699
                    ____________

          LUDIMILLA RAMOS DA SILVA
                a/k/a Lulu Da Silva
              a/k/a Ludimilla Dasilva,

                                     Petitioner

                          v.

ATTORNEY GENERAL UNITED STATES OF AMERICA,

                                      Respondent


       On Petition for Review of an Order of the
           Board of Immigration Appeals
            (Agency Nos. A208-332-187)
          Immigration Judge: John B. Carle


              Argued on July 9, 2019
 Before: MCKEE, ROTH and RENDELL, Circuit Judges

          (Opinion filed: January 24, 2020)
Thomas M. Griffin          (Argued)
Surin & Griffin
718 Arch Street
Suite 701N
Philadelphia, PA 19106

                    Counsel for Petitioner

Scott G. Stewart          (Argued)
United States Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530

Stefanie A. Svoren-Jay
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044

                    Counsel for Respondent



                         OPINION


ROTH, Circuit Judge:

      Appellant Ludimilla Ramos Da Silva petitions for
review of her final order of removal. She contends that the
Board of Immigration Appeals erred when it concluded that her
convictions for assaulting her husband’s mistress were not




                             2
“connected to” the extreme cruelty she suffered, rendering her
ineligible for cancellation of removal. We agree. For the
reasons that follow, we will grant Da Silva’s petition for review
and vacate the BIA’s removal order.

                               I

       Da Silva, a native of Brazil, was admitted to the United
States in 1994 with a B-2 visa; she was then about two years
old. She overstayed her visa and has never left the United
States. Da Silva married a United States citizen, Aziim Leach,
on April 30, 2012. Leach, a member of the armed services,
subjected Da Silva to emotional, psychological, and physical
abuse throughout their marriage. For instance, he refused to
file immigration paperwork that would provide her with
documented status and used her undocumented status as a
method to control her. Leach also hit Da Silva’s daughter and
pushed Da Silva against a wall multiple times.1

       Most importantly to this appeal, Leach engaged in
numerous extramarital affairs, including one particularly
intense relationship with his coworker, L.N. On September 1,
2014, Da Silva discovered sexually explicit text messages

1
  Da Silva has been subjected to abuse throughout her life. She
was raised by a single mother, who inflicted physical and
emotional harm upon her children until she abandoned Da
Silva and her siblings. When she was fifteen, she was raped at
a friend’s house. She met and married her first husband at age
eighteen and he, like Leach, was physically and emotionally
abusive. Following her first divorce, Da Silva began seeing a
mental health counselor, who diagnosed her with post-
traumatic stress disorder.




                               3
between Leach and L.N. Da Silva questioned Leach about the
messages and called L.N. to arrange a meeting at L.N.’s house
so they could talk. When Da Silva arrived, L.N. got into Da
Silva’s car, and Da Silva confronted L.N. with the text
messages. Da Silva claimed she feared that L.N. was about to
hit her so she punched L.N. in the nose.

       Next, L.N. proposed that they go to Da Silva’s house,
so they could talk with Leach. When they arrived, L.N. and
Leach claimed the affair was over. Da Silva and L.N. then left
to return to L.N.’s house but stopped at Da Silva’s friend’s
house on the way, where there was a second confrontation
regarding the affair. Da Silva testified that L.N. said Leach
was still her “daddy,” indicating that L.N. would continue the
extramarital affair.2 In response, Da Silva “exploded” and, in
“a blind rage,” struck L.N. in the nose again.3 The IJ
recognized that Da Silva had “been provoked by a woman who
was [having] an affair with her husband,” and the BIA noted
her violent outburst was “an aberration.”4 Da Silva was
arrested the following morning.

       On January 19, 2016, Da Silva pleaded guilty to two
counts of assault in violation of 18 U.S.C. § 113(a)(4) and was
sentenced to eighteen months’ imprisonment.5 On July 31,
2017, the government served Da Silva with a Notice to Appear,
charging her with removability for overstaying her visa

2
A. 90, 190.
3
A. 94, 495.
4
A. 94, 4.
5
  Because the events at issue occurred at Fort Knox military
base, a federal enclave in Kentucky, Da Silva was under federal
jurisdiction.




                              4
pursuant to 8 U.S.C. § 1227(a)(1)(B). She sought cancellation
of removal for battered spouses under the Violence Against
Women Act (VAWA),6 but was denied relief by both the
Immigration Judge and the BIA.

       Petitioners are eligible for VAWA cancellation under 8
U.S.C. § 1229b(b)(2)(A) if (1) they have been “battered or
subjected to extreme cruelty” by a spouse who is a United
States citizen, (2) they have been “physically present in the
United States for a continuous period of not less than [three]
years immediately preceding the date of such application,” (3)
they have been “a person of good moral character” during the
past three years, and (4) “the removal would result in extreme
hardship to the alien, the alien’s child, or the alien’s parent.”7
Da Silva concedes that she cannot satisfy the “good moral
character” requirement because, as a result of her assault
conviction, she was “confined . . . to a penal institution for an
aggregate period of one hundred and eighty days or more.”8
However, she argues that she qualifies for the exception to the
good moral character requirement, which provides that a
petitioner is still eligible for VAWA cancellation if the “act or
conviction was connected to the alien’s having been battered
or subjected to extreme cruelty” and cancellation is otherwise
warranted.9

      The IJ held that Da Silva’s assault convictions were not
“connected to” her husband’s cruelty because she was not


6
  8 U.S.C. § 1229b(b)(2)(A).
7
  Id.
8
  8 U.S.C. § 1101(f)(7).
9
  8 U.S.C. § 1229b(b)(2)(C) (emphasis added).




                                5
“encouraged or induced” by him to commit the assault.10
Rather, they were “connected to her having been provoked by
a woman who was carrying on an affair with her husband” and
were “a result of her anger toward her husband’s infidelity and
anger toward the mistress’ behavior.”11 The IJ also concluded
that she qualified for all other elements of VAWA cancellation.
Specifically, the IJ found that Leach subjected her to extreme
cruelty because he threatened to take away her children due to
her undocumented status, was consistently unfaithful, verbally
and physically abused her and her daughter, and refused to
allow her to petition for immigration status. The I.J. also found
that her removal would result in extreme hardship.

       Da Silva appealed to the BIA, and the government filed
for summary affirmance of the IJ’s decision.             In a
nonprecedential opinion, the BIA affirmed the IJ’s decision,
agreeing that, although she had been subjected to extreme
cruelty, the assault convictions were not “connected to” the
cruelty. The BIA reasoned that Leach did not “ask, encourage,
compel, or coerce” her to commit the assault and that she “did
not commit the assault on behalf of or for her husband.”12 Da
Silva timely appeals, arguing that she is eligible for
cancellation of removal because her convictions are
“connected to” the cruelty. The government has filed a motion
to remand to the BIA so that it may conduct a more thorough
analysis of the term “connected to.” In the alternative, the
government asks that we deny the petition, arguing that the
BIA properly interpreted and applied “connected to.”


10
A. 94.
11
A. 94.
12
A. 4.




                               6
                              II

        We have jurisdiction under 8 U.S.C. § 1252(a). Where,
as here, the BIA expressly adopts portions of the IJ’s decision,
we review both the BIA and IJ decisions.13 We review findings
of fact “under the deferential substantial evidence standard,”14
and we review legal conclusions de novo, subject to
established rules of deference.15 The BIA’s decision is not
entitled to Chevron deference because it is nonprecedential.16

                              III

       Our analysis proceeds in two parts. First, we address
the government’s motion to remand to the BIA and conclude
that remand is not appropriate here. Next, we apply our
principles of statutory interpretation to the term “connected
to.” We hold that the term has a clear and unambiguous
meaning and that the BIA’s construction of “connected to” was
overly narrow and contrary to the plain language of the statute.

          A. The Motion to Remand to the BIA is Denied.

       The government urges us to remand to the BIA so that
it may re-interpret the term “connected to.” The government
does not concede that the BIA’s construction of the term was
improper but rather argues that remand is warranted to permit

13
   Xie v. Ashcroft, 359 F.3d 239, 242 (3d Cir. 2004).
14
   Abdille v. Ashcroft, 242 F.3d 477, 483 (3d Cir. 2001).
15
   Borges v. Gonzales, 402 F.3d 398, 404 (3d Cir. 2005).
16
   See Mahn v. Att’y Gen., 767 F.3d 170, 173 (3d Cir. 2014).




                               7
the BIA an opportunity to fully consider the “ambiguous”
phrase “connected to.” We decline the government’s invitation
to remand because the factors supporting remand are not
present here. Indeed, we conclude that the phrase “connected
to” is unambiguous, leaving no statutory gaps for the BIA to
fill.

        Remand is appropriate where an agency has yet to
consider the issue presented to the court. For instance, in I.N.S.
v. Orlando Ventura, 17 the Supreme Court held that the Ninth
Circuit “committed clear error” when it decided a question
itself in the first instance rather than remanding to the BIA.18
Remand is also called for where there has been a change in law
or an intervening event.19 Neither factor is present in this case.

17
   537 U.S. 12 (2002).
18
   Id. at 17; see also, Gonzales v. Thomas, 547 U.S. 183, 186
(2006) (where the “matter requires determining the facts and
deciding whether the facts as found fall within a statutory
term,” the BIA, not a court of appeals, should make the initial
determination); Okeke v. Gonzales, 407 F.3d 585, 595 n.14 (3d
Cir. 2005) (“We thus may not raise the issue [of whether the
petitioner was convicted of a controlled substance offense] sua
sponte and decide it de novo. Rather, we must remand so that
the BIA may have the first opportunity to address the issue.”).
19
   See, e.g., Leia v. Ashcroft, 393 F.3d 427, 438-39 (3d Cir.
2005) (remanding for reconsideration in light of a released
opinion that had not been available to either the IJ or BIA at
the time of their respective decisions); SKF USA Inc. v.
United States, 254 F.3d 1022, 1028 (Fed. Cir. 2001) (“[T]he
agency may seek a remand because of intervening events
outside of the agency’s control, for example, a new legal
decision or the passage of new legislation.”).




                                8
The BIA has already interpreted and applied the term
“connected to,” and thus, we would not be conducting a de
novo inquiry as in Ventura and its progeny. Moreover, there
has been no change in law or intervening event that would
affect the BIA’s analysis. The government asked the BIA to
summarily affirm the IJ’s decision. If it wanted the BIA to
conduct a re-analysis of “connected to,” it should have asked
the BIA to do so the first time around.20

       We might be more inclined to remand if the BIA’s
subsequent, precedential interpretation of “connected to”
would receive Chevron deference.21 But it would not.
Under Chevron step one, we determine “if the statute is silent
or ambiguous with respect to the specific issue of law in the
case.”22 If the statute is unambiguous, there are no statutory

20
   We have denied requests to remand to the BIA under similar
circumstances. See Ildefonso-Candelario v. Att’y Gen., 866
F.3d 102, 106-07 (3d Cir. 2017) (refusing request for a remand
to the BIA because there was no “emerging case law” that
justified “giving the BIA a second bite at the apple” when it
committed error on the first try); Borrome v. Att’y Gen., 687
F.3d 150, 156 n.4 (3d Cir. 2012) (rejecting a request for a
remand to the BIA when the government asked for a summary
affirmance but then changed its “tune” and gave “no good
reason why the BIA should have a second chance to consider
the issues” when, at the “[g]overnment’s insistence, [it] chose
not to do so” the first time).
21
   See SKF USA Inc., 254 F.3d at 1029-30 (where courts defer
to agency constructions of ambiguous statutes under Chevron
“we believe a remand to the agency is required, absent the most
unusual circumstances verging on bad faith”).
22
    Lin–Zheng v. Att’y Gen., 557 F.3d 147, 155 (3d Cir.




                              9
gaps for the agency to fill, and our inquiry ends.23 Only where
the statute is ambiguous do we move to step two and determine
if the agency’s interpretation of the statute is reasonable and
thus entitled to deference.24

        As a threshold matter, we are not convinced that the
Chevron framework applies here because interpreting
“connected to” does not implicate the BIA’s “expertise in a
meaningful way,”25 Rather it appears to be “a pure question of
statutory construction for the courts to decide.”26 Even if the
Chevron framework did apply, “connected to” is unambiguous
as discussed below and therefore, the meaning of “connected
to” is resolved under the first step of Chevron.



2009) (en banc) (internal quotation and citation omitted).
23
   Chevron, USA, Inc. v. Natural Res. Def. Council, Inc., 467
U.S. 837, 842-43 (1984).
24
   Id.
25
   Sandoval v. Reno, 166 F.3d 225, 239 (3d Cir. 1999).
26
   INS v. Cardoza–Fonseca, 480 U.S. 421, 446 (1987). The
term “connected to” sounds in causality and does not implicate
the BIA’s expertise in immigration law. The courts are better
positioned than the BIA to construe statutory language related
to causation. See Singh v. Ashcroft, 383 F.3d 144, 151 (3d Cir.
2004) (declining to defer to the BIA’s interpretation of
“aggravated felon” under 8 U.S.C. § 1101(a)(43) because the
“interpretation and exposition of criminal law is a task outside
the BIA’s sphere of special competence”); Sandoval, 166 F.3d
at 239 (explaining that the BIA’s decision as to the effective
date of a statute does not receive Chevron deference because
the issue “is not one that implicates agency expertise in a
meaningful way”).




                              10
      Accordingly, we will deny the government’s motion to
remand to the BIA to re-interpret “connected to.”

          B. “Connected to” is Unambiguous, and the BIA’s
             Construction of the Term is at Odds With its
             Unambiguous Meaning.

        We employ well-established principles of statutory
interpretation to determine the meaning of “connected to,” first
asking whether the term has a plain and unambiguous
meaning.27 If the statutory language is unambiguous, our
inquiry ends because courts must presume that Congress “says
in a statute what it means and means in a statute what it says
there.”28 In determining whether language is unambiguous, we
“read the statute in its ordinary and natural sense.”29

       To ascertain the ordinary meaning of words, “[w]e refer
to standard reference works such as legal and general
dictionaries.”30 Dictionaries define the word “connected”
similarly. Miriam-Webster defines it as “having the parts or
elements logically linked together;”31 the Oxford English

27
   Dobrek v. Phelan, 419 F.3d 259, 263 (3d Cir. 2005).
28
   In re Phila. Newspapers, LLC, 599 F.3d 298, 304 (3d Cir.
2010) (quoting Conn. Nat’l Bank v. Germain, 503 U.S. 249,
253-54 (1992)).
29
   Harvard Secured Creditors Liquidation Trust v. I.R.S., 568
F.3d 444, 451 (3d Cir. 2009) (citations omitted).
30
   United States v. Geiser, 527 F.3d 288, 294 (3d Cir. 2008)
(using dictionary definitions of “persecution” to hold that the
term is unambiguous).
31
   Merriam-Webster Online Dictionary, https://www.merriam-
webster.com/dictionary/connected (last visited July 26, 2019).




                              11
Dictionary defines it as “related, associated (in idea or
nature);”32 and Black’s Law Dictionary defines it as “to
associate as in occurrence or in idea.”33 Together, these
definitions indicate that the term “connected to” means
“having a causal or logical relationship.”34

       The government argues that the plain meaning of
“connected to” is too broad to be unambiguous; however, “a
term in a statute is not ambiguous merely because it is broad in
scope.”35 Application of the plain, expansive meaning of
“connected to” is called for as long as it is supported by the
“broader context of the statute as a whole,”36 and, indeed, the
statutory context does support such application. Two other
VAWA-based provisions in the INA are instructive because
Congress expressly limited the broad scope of “connection” in

32
         Oxford        English        Online       Dictionary,
https://www.oed.com/view/Entry/39329?rskey=nSSxs9&resu
lt=2&isAdvanced=false#eid (last visited July 26, 2019).
33
   Black’s Law Dictionary 302 (6th ed. 1990).
34
   We came to a similar conclusion in United States v. Loney.
In that case, we held that the phrase “in connection with” had
a plain and ordinary meaning and “expresse[d] some
relationship or association, one that can be satisfied in a
number of ways such as a causal or logical relation or other
type of relationship.” 219 F.3d 281, 283-84 (3d Cir. 2000)
(emphasis added).
35
    In re Phila. Newspapers, LLC, 599 F.3d at 310; see
also Diamond v. Chakrabarty, 447 U.S. 303, 315 (1980)
(“Broad general language is not necessarily ambiguous when
congressional objectives require broad terms.”).
36
   Contreras Aybar v. Sec’y U.S. Dep’t of Homeland Sec., 916
F.3d 270, 273 (3d Cir. 2019).




                              12
those provisions. Under the first statute, battered spouses are
exempt from a certain ground of inadmissibility if they can
show, inter alia, that “there was a substantial connection
between the battery or cruelty . . . and the alien’s unlawful entry
into the United States.”37 A second statute, which applies to
VAWA self-petitioners who are divorced from their abusive
spouses, requires petitioners to demonstrate “a connection
between the legal termination of the marriage within the past 2
years and battering or extreme cruelty.”38 Both of these
provisions reveal that Congress knew how to narrow the
otherwise expansive term “connection”—either by including
a modifier like “substantial” or a temporal requirement—but
chose not to for VAWA cancellation of removal.

        The government also cites the interpretive principle that
statutory exceptions should be read narrowly so as not to
“swallow” the general rule.39 Retaining the plain meaning of
“connected to” in the exception to the good moral character
requirement does not swallow the cancellation of removal
statute; rather, it aligns with its purpose. VAWA cancellation
of removal is “intended to ameliorate the impact of harsh
provisions of immigration law on abused women.”40 A narrow

37
   8 U.S.C. § 1182(a)(6)(A)(ii)(III) (emphasis added).
38
    8 U.S.C. § 1154(a)(1)(A)(iii)(II)(aa)(CC)(ccc) (emphasis
added).
39
   See Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S.
471, 487, 504 n.2 (1999); see also Comm’r v. Clark, 489 U.S.
726, 739 (1989) (“[When] a general statement of policy is
qualified by an exception, we usually read the exception
narrowly in order to preserve the primary operation of the
provision.”).
40
   Hernandez v. Ashcroft, 345 F.3d 824, 840 (9th Cir. 2003) (in




                                13
construction, like the one the BIA adopted here, would
frustrate this statute’s larger goal by limiting the exception to
those who committed crimes at the direction of their abuser.
There are other reasons for which an abused spouse might
commit acts that, absent the abuse, would indicate bad
character. We do not need to develop that list in connection
with this case, but at the same time we should not limit the
applicability of the exception in a way that is contrary to the
intent of the statute.

        As the government notes, there are Supreme Court cases
stating that the phrase “in connection with” is so broad that it
is indeterminate; however, these cases do not compel the same
holding here. In those cases, the application of “in connection
with” conflicted with the purpose of the statutes at issue. For
instance, in Maracich v. Spears,41 the Court addressed a statute
that prohibited the Departments of Motor Vehicles from
disclosing personal information except, inter alia, where the
information is used “in connection with” judicial and
administrative proceedings.42 The Court held that because the
plain meaning of “in connection with” is so broad, a plain
meaning interpretation would undercut the purpose of the
statute—namely protecting privacy rights.43 Similarly, in New


the context of interpreting “extreme cruelty”).
41
   570 U.S. 48 (2013).
42
   Id. at 52.
43
   Id. at 59 (“[In connection with], in literal terms, could be
interpreted to its broadest reach to include the personal
information that respondents obtained here. But if no limits
are placed on the text of the exception, then all uses of personal
information with a remote relation to litigation would be
exempt under [this provision].”).




                               14
York State Conference of Blue Cross & Blue Shield Plans v.
Travelers Insurance Co.,44 the Court held that applying the
plain and ordinary meaning of “in connection with” or “related
to” would not comport with the objectives of the Employee
Retirement Income Security Act.45 Da Silva’s case is
distinguishable because, as discussed, a plain meaning
application of “connected to” furthers, not undercuts, the
objectives of the VAWA cancellation statute.

       Lastly, the government cites a U.S. Citizenship and
Immigration Services interoffice memorandum that addresses
the meaning of “connected to.” This memo does not affect our
analysis.    The memo first defines “connected to” as
compulsion or coercion, but then conflates “connected to” with
but-for causation.46 As an initial matter, this memo’s

44
   514 U.S. 645 (1995).
45
   Id. at 656 (“We simply must go beyond the unhelpful text
and the frustrating difficulty of defining its key term, and look
instead to the objectives of the ERISA statute as a guide to the
scope of the state law that Congress understood would
survive.”); see also Mellouli v. Lynch, 135 S. Ct. 1980, 1990
(2015) (narrowing the plain meaning of “related to” in an
immigration statute because a “sweeping interpretation departs
so sharply from the statute’s text and history that it cannot be
considered a permissible reading”).
46
   Specifically, the memo says that in order for an act or
conviction to be considered sufficiently connected to the
battering or extreme cruelty, “the evidence must establish that
the battering or extreme cruelty experienced by the self-
petitioner compelled or coerced him/her to commit the act or
crime for which he/she was convicted. In other words, the
evidence should establish that the self-petitioner would not




                               15
interpretation is not binding on this Court or the BIA, and it is
entitled to respect only to the extent it has the power to
persuade.47 It is not persuasive. Its interpretation is at odds
with the plain meaning of “connected to” to the extent that it
requires compulsion and coercion rather than a causal or
logical relationship. It is also internally inconsistent because
compulsion/coercion and but-for causation are very different
standards.

       Thus, we hold that “connected to” is unambiguous and
means “having a causal or logical relationship.” Applying the
plain meaning of “connected to” to this case, Da Silva has
established that her convictions are connected to the extreme
cruelty she suffered. The IJ and the BIA held that Leach’s
adultery was part of the extreme cruelty, and Da Silva assaulted
L.N. while confronting Leach and L.N. about the affair. This
meets the causal or logical relationship standard.

                               IV



have committed the act or crime in the absence of the battering
or extreme cruelty.” USCIS Interoffice Memorandum,
Determinations of Good Moral Character in VAWA-Based
Self-Petitions, Yates to Novak, Jan. 19, 2005,
https://www.uscis.gov/sites/default/files/USCIS/Laws/Memor
anda/Static_Files_Memoranda/Archives%201998-
2008/2005/gmc_011905.pdf (emphasis added).
47
   Christensen v. Harris County, 529 U.S. 576, 587 (2000)
(“[I]nterpretations contained in formats such as opinion letters
are ‘entitled to respect’ under our decision in Skidmore v. Swift
& Co., 323 U.S. 134, 140 (1944), but only to the extent that
those interpretations have the ‘power to persuade.’”).




                               16
       For these reasons, we will deny the government’s
motion to remand to the BIA to reconsider the term “connected
to,” grant the petition for review, vacate the BIA’s order of
removal, and remand for further proceedings consistent with
this opinion.




                             17